Exhibit 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Harvard Illinois Bancorp, Inc. (the “Company”) on Form 10-Q for the period ended March 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Donn L. Claussen, President and Chief Executive Officer of the Company, and I, David Dobson, Vice President and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002 that, to the best of our knowledge: the Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 9, 2014 /s/ Donn L. Claussen Date Donn L. Claussen President and Chief Executive Officer May 9, 2014 /s/ David Dobson Date David Dobson Vice President and Chief Financial Officer
